Title: To Thomas Jefferson from Thomas Pinckney, 28 August 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 28th. August 1793

Having in my former communications related the conduct of this Government to the neutral powers with the reasons assigned by Lord Grenville for this conduct which reasons as far as they concern enemy’s property on board of neutral Vessels his lordship informed me he had directed Mr. Hammond to represent fully to our Government I have only to add that from subsequent conversations there does not appear any probability of the British Government relinquishing this point. These measures are attended for the present with greater inconvenience and consequent irritation to our citizens on account of the Court of Admiralty having as yet given no decision on the freight, demurrage &c. to be allowed to the Vessels brought in. On this subject I have made repeated applications (for although I am convinced of the respect due to the proceedings of the Judiciary of every nation, yet if in any case a delay of justice may be deemed equivalent to a denial it certainly may in the  case of Vessels circumstanced as many of ours are) and the Court of Admiralty having adjourned to the 4th. of September without any decision on these points I reiterated my representation to the Secretary of State, who appeared to be surprized at the farther procrastination and I am from circumstances inclined to think that he will endeavor to accelerate this business at the time to which the Court stands adjourned.
As I thought it right that the evidence of our opposition to the measures pursued here should not rest merely on official conversations I took an opportunity of bringing forward the discussion in writing so far at least as to amount to an authentic document of our claim with some of the reasons in support of it, at the same time that I endeavor’d so to guard it, as to leave our Government unembarrassed in any line they might think proper to pursue. I enclose a copy of what passed on this subject. […] regiments are to embark in a short [time?] on a [secret?] expedition. They are to be commanded by Sir Charles Grey with Generals Stuart and [Dunda]s under him. Their destination is generally thought to be for the West Indies. You will observe in the news papers the Note delivered by the Russian Minister to the Court of Sweden from whence it appears that though they pursue the same line of conduct to the neutral powers they ground their conduct on a different principle, from what this country assigns as the reason for theirs. Thirty cases containing 9 tons, 11 hundred weight and 16 pounds of sheet copper for the Mint, price (including expences) £1230.1s Stg. were sent by the Pigou the remainder will follow shortly. I hope the quality and price will in some measure compensate the delay that attended the conclusion of this contract. I have deferred forwarding my account for want of those of the Consuls. I shall however wait no longer for them than till the sailing of the next Vessels. I transmit herewith a letter received from Mr. Digges & remain with sentiments of sincere respect Dear Sir Your faithful & obedient Servant

Thomas Pinckney

